Krupansky, J.,
dissenting. In my opinion, the appropriate disciplinary action which should be taken against respondent is permanent disbarment.
An attorney convicted of a crime involving moral turpitude may be subject to either an indefinite suspension or disbarment. For example, in Cleveland Bar Assn. v. Fatica *165(1971), 28 Ohio St. 2d 40, this court held that conviction of soliciting and accepting a bribe to influence public duty warrants permanent disbarment.
In this matter, the Portage County Bar Association requested that the Board of Commissioners on Grievances and Discipline recommend respondent be permanently disbarred. Although the board recommended an indefinite suspension, this court is not bound by the board’s recommendation, but may decide a harsher discipline is warranted. Cleveland Bar Assn. v. Fleck (1961), 172 Ohio St. 467.
In my view, an attorney convicted of a felony such as grand theft should be forever barred from serving as an officer of the court in the administration of justice in this state. As this court stated in Mahoning County Bar Assn. v. Franko (1958), 168 Ohio St. 17, 22:
“* * * person wh0 attains the honor and dignity of being a member of the legal profession necessarily renders himself subject to the duties and responsibilities thereof, i.e., one who is admitted to the practice of law in Ohio * * * must, in order to continue the practice of law in this state, meet and maintain the standard of ethical conduct which is also prescribed by the rules of this court. The Supreme Court of Ohio * * * demands that persons admitted to the practice of law in this state must maintain a high degree of integrity and an exceptionally high standard of conduct.”
Respondent has obviously failed to meet this standard of conduct and, for the protection of the public, should be permanently disbarred.